Order entered August 2, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00548-CV

                          IN THE INTEREST OF S.V., A CHILD

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-04-11968-V

                                          ORDER
       By order dated July 2, 2019, we abated this appeal and ordered the trial court to make

written findings of fact and conclusions of law. On July 31, 2019, a supplemental clerk’s record

was filed containing the trial court’s findings of fact and conclusions of law. Accordingly, we

REINSTATE this appeal.



                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE